Citation Nr: 1531565	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-49 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus with weakness in hands and legs.

2. Entitlement to service connection for a visual disorder, right eye (claimed as diminished vision).

3. Entitlement to service connection for pes planus, bilateral.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A July 2012 Travel Board hearing was scheduled, but the Veteran cancelled             this proceeding.

The issue of entitlement to service connection for right eye visual disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Diabetes mellitus did not manifest in active service or to a compensable degree within one year of service discharge; any current diabetes is not otherwise etiologically related to such service. 

2. Bilateral pes planus did not manifest in active service; any current pes planus is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014). 

2. Bilateral pes planus was not incurred in or aggravated by active duty service.  .  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.                §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.

Regarding the issues being decided herein, through April 2009 correspondence             the Veteran was provided notice of each element required under the VCAA.  Further, all measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA and private outpatient treatment records. Unfortunately, service treatment records (STRs) are not available for review.  However, the Board finds proper and sufficient measures undertaken to assist with reconstruction of the claims file, whereas the file was lost or misplaced when previously located at the RO prior to the instant claims, and RO efforts to otherwise obtain relevant service medical records (based on additional information provided by the Veteran) have been unsuccessful.  The Veteran has provided personal statements.  He cancelled a scheduled Travel Board hearing.  In sum, the record reflects that the facts pertinent to the claims have been properly developed.  Accordingly, the Board will adjudicate the claims on the merits.






Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for diabetes mellitus and bilateral pes planus as directly related to active service.  Initially, the Board notes that, even though the Veteran has stated that he has suffered from flat feet since childhood, there is no evidence of such a diagnosis at service entrance.  Therefore, the Veteran is presumed sound and consideration of the Veteran's claim on a direct, as opposed to pre-existing, basis is required.

While the evidence reveals that the Veteran currently suffers from both diabetes mellitus and bilateral pes planus, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  As discussed above, service treatment records are missing and presumed destroyed.  However, the Board notes that the Veteran himself has indicated that he was not initially diagnosed with diabetes until 1992, and the medical evidence of record shows the Veteran did not seek treatment for nor was he diagnosed with pes planus until approximately 2006.  As such, the Board finds the Veteran did not suffer from these disabilities during service.

As noted immediately above, the Veteran was not diagnosed with diabetes mellitus until 1992 and pes planus until approximately 2006, over 20 and 35 years, respectively, following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Given this date of diagnosis, service connection for diabetes mellitus is not warranted on a presumptive basis or on the basis of continuity of symptomatology.  See generally 38 C.F.R. §§ 3.307, 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has considered the Veteran's statements that he has suffered from bilateral flat feet since childhood and throughout service.  However, the Board notes these statements do not conform to the medical evidence of record.  In this regard, the Veteran did not report such symptomatology until approximately 2006.  Indeed, as recently as July 2002, the Veteran's feet were found to be without deformity, other than an inability to detect fine touch to all ten toes.


The Veteran has not submitted competent medical evidence in support of his claim that suggests a relationship between his current diabetes mellitus and bilateral flat feet and his active service.  The Board acknowledges that the Veteran himself has claimed that he suffers from these disabilities as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for diabetes mellitus and bilateral pes planus, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

ORDER

Service connection for diabetes mellitus, with weakness in hands and legs, is denied.

Service connection for pes planus, bilateral, is denied.


REMAND

The Veteran's competent averment of in-service right eye injury combined with recent finding of diminished visual acuity and other visual pathology raises the possibility of disability that originated in service, therefore warranting                          VA Compensation and Pension examination to address whether the condition claimed is of service origin.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA visual examination.  The examiner must be provided access to the claims folder, VBMS file, Virtual VA file and a copy of this remand, and all pertinent evidence must be reviewed by the examiner in conjunction with the examination.              All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Following the examination the examiner is to opine whether it is at least as likely as not that the Veteran has a current right eye disability that was incurred in service, or is otherwise etiologically related thereto, taking into consideration the Veteran's averred in-service injury           as set forth within his December 2010 personal statement.  Whereas generally under VA law diminished visual acuity in and of itself is not deemed a qualifying disability, the examiner should take into further consideration that vision loss may nonetheless still be found service-connected where having become aggravated during service due to superimposed injury          or disease.

If an opinion regarding these matters cannot be rendered without resorting to pure speculation, please explain why this is not possible.

2. Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, readjudicate the claim on appeal regarding a right eye visual disorder, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


